DETAILED ACTION

1.	Claims 1-9, 11-19, 21, and 22 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al. [ US Patent Application No 2013/0125124 ], and in view of Gu [ US Patent Application No 2015/0188769 ].

3.	As per claim 1, Kempf discloses the invention as claimed including a computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a dynamic host configuration protocol (DHCP) relay agent computing device to cause the DHCP relay agent computing device [ i.e. CNM will intercept DHCP requests and acts as a relay in accordance with “DHCP Relay Agent” ] [ paragraph 0080 ] to:
	receive a DHCP packet [ i.e. CNM receives the DHCP request ] [ Figure 5; and paragraph 0081 ];  
	insert a tenant-specific option information within the DHCP packet [ i.e. CNM acts as DHCP relay, inserts a standard DHCP Relay Option, and forwards the request to the tenant’s DHCP server ] [ Figure 6; and paragraph 0083 ]; 
	wherein the tenant-specific option information is an indicator to a DHCP server to allocate an internet protocol address on an associated address space specific to a tenant in a multiple tenant cloud data center based on overlay networks [ i.e. cloud network manager (CNM) inserts standard DHCP Relay option and forwards the request to the tenant’s DHCP server, the tenant’s DHCP server responds with a DHCP Reply containing an IP address for the VM T3 1690C ] [ Figure 16; and paragraphs 0138-0140 ].
	Kempf does not specifically disclose
	derive an encoding value of a transport agent in the tenant-specific option information in response to the DHCP relay agent computing device on a network virtualization edge (NVE).
	Gu discloses
	derive an encoding value of a transport agent in the tenant-specific option information in response to the DHCP relay agent computing device on a network virtualization edge (NVE) [ i.e. use the existing DHCP opcodes to encode and newly define option 3 as the VNE discovery message and option 4 as the VNE discovery feedback message ] [ Abstract; and paragraphs 0129, and 0130 ].
	  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, and Gu because the teaching of Gu would enable to provide a virtual network auto-discovery method, an auto-configuration method and device to at least solve the technical problem in the related art that the virtual network configuration efficiency is low due to the manual configuration [ Gu, paragraph 0006 ].

4.	As per claim 2, Kempf discloses wherein the tenant-specific option information is selected from at least one of the group consisting of: a transport agent field used to denote an overlay protocol type that is used for tenant isolation; and a tenant identification field used to uniquely identify a tenant [ i.e. tenant ID ] [ Abstract; and paragraph 0022 ].

5.	As per claim 3, Kempf discloses wherein the overlay protocol type is selected from one of the group consisting of: a virtual local area network (VLAN), virtual extensible local area network (VXLAN), distributed overlay virtual ethernet (DOVE), network virtualization using generic routing encapsulation (NVGRE), stateless transport tunneling (STT), and generic network virtualization encapsulation (GENEVE) [ i.e. VLAN ] [ paragraphs 0008-0010 ]. 

6.	As per claim 4, Kempf discloses wherein the tenant-specific option information comprises a virtual network identification field used to denote a virtual network [ i.e. VLAN tag ] [ paragraphs 0010 ]. 

7.	As per claim 5, Gu disclose wherein the tenant-specific option information is inserted in a DHCP header of the DHCP packet [ Figures 9 and 10; and paragraphs 0128, and 0131 ].  

8.	As per claim 6, Kempf discloses wherein the DHCP packet is received at a DHCP relay agent computing device and the tenant-specific option information is inserted within the DHCP packet at the DHCP relay agent  [ i.e. CNM acts as DHCP relay, inserts a standard DHCP Relay Option, and forwards the request to the tenant’s DHCP server ] [ Figure 6; and paragraph 0083 ]. 

9.	As per claim 7, Kempf discloses wherein the DHCP packet with the tenant-specific option information is transmitted from the DHCP relay agent computing device to a DHCP server   [ i.e. CNM acts as DHCP relay, inserts a standard DHCP Relay Option, and forwards the request to the tenant’s DHCP server ] [ Figure 6; and paragraph 0083 ]. 

10.	As per claim 8, Kempf discloses wherein the programming instructions are further configured to transmit an internet protocol (IP) address to a DHCP client which corresponds with a tenant identification field of the tenant-specific option information [ i.e. DHCP reply containing an IP address ] [ paragraphs 0075, and 0083 ]. 

11.	As per claim 11, Kempf discloses wherein the DHCP server uses access control list (ACL) rules on the tenant-specific option information to locate the associated address space specific to the tenant [ i.e. match rule in the flow entry table ] [ paragraphs 0073, and 0089 ].



12.	Claims 9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al. [ US Patent Application No 2013/0125124 ], in view of Gu [ US Patent Application No 2015/0188769 ], and further in view of Pani et al. [ US Patent Application No 2015/0124823 ].

13.	As per claim 9, Kempf in view of Gu does not specifically disclose wherein the IP address transmitted to the DHCP client corresponds with the tenant identification field of the tenant-specific option information and overlaps with an IP address of a different independent tenant.  Pani discloses wherein the IP address transmitted to the DHCP client corresponds with the tenant identification field of the tenant-specific option information and overlaps with an IP address of a different independent tenant [ i.e. overlapping IP addresses ] [ paragraphs 0012, and 0071 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, Gu and Pani because the teaching of Pani would enable automatically and dynamically receive the network configuration settings it needs to communicate on the network, without creating addressing conflicts with other devices [ Pani, paragraph 0089 ]. 

14.	As per claim 12, Kempf discloses the invention the invention as claimed including a system comprising:
	a processor, a computer readable memory and a computer readable storage medium associated with a dynamic host configuration protocol (DHCP) server [ Figure 6 ]; 
	program instructions to receive a (DHCP) packet [ i.e. CNM receives the DHCP request ] [ Figure 5; and paragraph 0081 ];  
	program instructions determine that the DHCP packet comprises tenant-specific option information [ i.e. the tenant’s DHCP server 630 responds with a DHCP Reply containing an IP address ] [ Figure 6; and paragraphs 0083, and 0141 ]; and 
	wherein the tenant-specific option information is an indicator to a DHCP server to allocate an internet protocol address on an associated address space specific to a tenant in a multiple tenant cloud data center based on overlay networks [ i.e. cloud network manager (CNM) inserts standard DHCP Relay option and forwards the request to the tenant’s DHCP server, the tenant’s DHCP server responds with a DHCP Reply containing an IP address for the VM T3 1690C ] [ Figure 16; and paragraphs 0138-0140 ];
	the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory [ Figure 10 ].
	Kempf doe not specifically disclose
	program instruction to derive an encoding value of a transport agent in the tenant-specific option information in response to the DHCP relay agent computing device on a network virtualization edge (NVE).
	Gu discloses
	program instruction to derive an encoding value of a transport agent in the tenant-specific option information in response to the DHCP relay agent computing device on a network virtualization edge (NVE) [ i.e. use the existing DHCP opcodes to encode and newly define option 3 as the VNE discovery message and option 4 as the VNE discovery feedback message ] [ Abstract; and paragraphs 0129, and 0130 ].
	  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, and Gu because the teaching of Gu would enable to provide a virtual network auto-discovery method, an auto-configuration method and device to at least solve the technical problem in the related art that the virtual network configuration efficiency is low due to the manual configuration [ Gu, paragraph 0006 ].
	Kempf in view of Gu does not specifically disclose
	program instructions to determine that the DHCP packet with the tenant-specific option information has at least one of a link selection sub-option and a subnet selection option.
	Pani discloses 
	program instructions to determine that the DHCP packet with the tenant-specific option information has at least one of a link selection sub-option and a subnet selection option [ i.e. sub-options such as link ID selection, subnet ] [ Abstract; and paragraphs 0031, and 0079 ];
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, Gu and Pani because the teaching of Pani would enable automatically and dynamically receive the network configuration settings it needs to communicate on the network, without creating addressing conflicts with other devices [ Pani, paragraph 0089 ].

15.	As per claim 13, Pani discloses wherein the address space being selected based on the tenant-specific option information further comprises determining that an address is available in a requested subnet when the DHCP packet is determined to have at least one of the link selection sub-option and the subnet selection option; and allocating the address in the requested subnet when the address is available in the requested subnet [ i.e. allocate the address to the originating client ] [ paragraphs 0072, and 0076 ]. 

16.	As per claim 14, Pani discloses allocating an address for a virtual network identifier in response to a determination that the DHCP packet does not have at least one of the link selection sub-option and the subnet selection option [ i.e. VNID ] [ paragraphs 0031, and 0075 ].

17.	As per claim 15, Pani discloses allocating an address for a virtual network identified in response to a determination that the address is not available in the requested subnet [ paragraphs 0016, and 0073 ].


18.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kempf et al. [ US Patent Application No 2013/0125124 ], in view of Gu [ US Patent Application No 2015/0188769 ], and further in view of Pani et al. [ US Patent Application No 2015/0124823 ], and Ahrensbach et al. [ US Patent Application No 2012/0269091 ].

19.	As per claim 16, Kempf in view of Gu and Pani does not specifically disclose allocating a global address space in response to a determination that the received DHCP packet is devoid of the tenant-specific option information.  Ahrensbach discloses allocating a global address space in response to a determination that the received DHCP packet is devoid of the tenant-specific option information [ i.e. dynamically assigned IP address if DHCP option 82 is not implemented ] [ paragraph 0063 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Kempf, Gu, Pani and Ahrensbach because the teaching of Ahrensbach would enable to eliminate time-consuming manual procedures and reduce the time required to bring system running and operational [ Ahrensbach, paragraph 0139 ].

Allowable Subject Matter

20.	Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

21.	Applicant’s arguments with respect to claim(s) 1-9, 11-19, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application No 2016/0330120 [ Thyamagundadu et al. ] discloses in addition to the source TEP ID address, a source pod identifier is added to the option 82 encoding of the DHCP request message, paragraph 0022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571) 272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/DUSTIN NGUYEN/
Primary Examiner, Art Unit 2446